     Case 1:19-cv-01693-DAD-EPG Document 21 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK HERNANDEZ,                                   No. 1:19-cv-01693-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER GRANTING THIRD STIPULATION
                                                        FOR CONTINUATION OF PRE-TRIAL
14    PENINSULA PACKAGING, LLC, et al.,                 DATES
15                       Defendants.                    (ECF No. 20)
16                                                      ORDER SETTING STATUS CONFERENCE
                                                        ON OCTOBER 14, 2021, AT 3:30 P.M
17

18
            On September 17, 2021, the parties filed a third stipulation and proposed order for the
19
     continuation of pretrial dates. (ECF No. 20; see ECF No. 17 (parties’ second stipulation and
20
     proposed order for the continuation of pretrial dates); ECF No. 12 (parties’ first stipulation and
21
     proposed order for the continuation of pretrial dates)). The stipulation requests a continuance
22
     because, while the parties have completed some discovery to date, they still need to take oral
23
     depositions and possibly make another attempt at resolving the case through alternative dispute
24
     resolution.
25
            The Court finds good cause to grant a continuance.
26
     ///
27
     ///
28
                                                        1
     Case 1:19-cv-01693-DAD-EPG Document 21 Filed 09/21/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that the scheduling order is modified as

 2   follows:

 3       Event                             Original Date or Deadline             Revised Date or Deadline
 4       Status Conference                 None                                  October 14, 2021, at 3:30
 5                                                                               p.m.1
 6       Nonexpert Discovery Cutoff2       July 16, 2021                         October 30, 2021
 7       Expert Disclosure                 September 17, 2021                    November 12, 2021
 8       Rebuttal Expert Disclosure        October 1, 2021                       December 3, 2021
 9       Expert Discovery Cutoff           October 29, 2021                      December 31, 2021
10       Dispositive Motion Filing         November 1, 2021                      January 31, 2022
11       Deadline
12       Pretrial Conference               March 14, 2022, at 1:30 p.m.          July 11, 2022, at 1:30 p.m.3
13

14
     IT IS SO ORDERED.
15

16         Dated:     September 21, 2021                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22   1
      The parties are directed to file a joint report, of up to five (5) pages, outlining the status of the case, any
23   additional discovery still planned, potential for settlement, and any other issues pending that would benefit
     from the Court's assistance/direction. The parties shall file the report one full week prior to the conference,
24   and email a copy, in Word format, to epgorders@caed.uscourts.gov. If the parties are appearing
     telephonically, each party shall dial 1 (888) 251-2909 and enter access code 1024453.
25
     2
      Specifically, the Court extends the non-expert discovery cutoff for the purpose of the parties deposing
26   Defendant Joseph Evaro and conducting Rule 30(b)(6) depositions of Defendants Sonoco Products
     Company and Peninsula Packaging LLC.
27
     3
      Given the extension of the dispositive motion deadline, it is necessary to likewise extend the pretrial
28   conference date.

                                                             2
